Citation Nr: 1431937	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating higher than 10 percent for a lumbar spine disability prior to October 25, 2011, and higher than 20 percent since.

2.  Entitlement to a rating higher than 10 percent for a cervical spine disability prior to October 25, 2011, and higher than 20 percent since.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to March 1970. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in October 2011 for further development and consideration, including to obtain all outstanding VA or private treatment records and to have the veteran undergo another VA compensation examination reassessing the severity of his cervical and lumbar spine disabilities and for medical comment on whether they and his other service-connected disabilities render him unemployable so as to in turn warrant a derivative TDIU.  There was compliance, certainly substantial compliance, with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of these claims.

On remand, and more specifically following and a result of that most recent VA examination, the Appeals Management Center (AMC) granted higher 20 percent ratings for the cervical and lumbar spine disabilities as of October 25, 2011, the date of the VA examination on remand.  The appeal continues for even higher rating for these disabilities, however, since the Veteran did not receive the highest possible ratings for all periods at issue and did not indicate he is content with the higher ratings he received.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the ratings for these disabilities have been "staged", meaning 10 percent prior to October 25, 2011, and 20 percent since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  These claims therefore now concern whether he was entitled to ratings higher than 10 percent prior to October 25, 2011, and whether he has been entitled to ratings higher than 20 percent since.


FINDINGS OF FACT

1.  Since August 17, 2007, the Veteran has had forward flexion of his lumbar spine limited to 60 degrees due to pain.  He has never suffered from ankylosis of his lumbar spine; nor has he shown to have suffered from any incapacitating episodes due to intervertebral disc syndrome (IVDS).  

2.  Since October 25, 2011, he has shown that his cervical spine forward flexion has been limited to 10 degrees due to pain.  He has never suffered from ankylosis of his cervical spine; nor has he shown to have suffered from any incapacitating episodes due to IVDS.  

3.  He is however unable to obtain or maintain substantially gainful employment because of the severity of his cervical and lumbar spine disabilities in combination with his other service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria are met for the 20 percent rating, though not higher, for his lumbar spine disability as of an earlier effective date - namely, as of August 17, 2007, rather than just as of October 25, 2011.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5242, 5243 (2013).

2.  The criteria also are met for an even higher 30 percent rating, though no greater, for his cervical spine disability as of October 25, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242, 5243 (2013).

3.  As well, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.  These VCAA notice requirements apply to all elements of the claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Here, to this end, the Veteran received notice in compliance with the VCAA regarding his increased-rating claims in an August 2007 letter.  Notably, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) overturned the holding of the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit Court concluded that "generic" notice in response to a claim for an increased rating is all that is required, not information concerning alternative DCs or daily-life evidence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met. The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and Social Security Administration (SSA) records.  Additionally, he was provided two VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his lumbar and cervical spine disabilities according to the criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  Thus, additional examination of these disabilities is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication that any relevant evidence is still outstanding, the Board is proceeding with its consideration of these claims, partly owing to the fact that there is sufficient evidence already of record to allow assignment of an earlier effective date for the higher 20 percent rating for the lumbar spine disability, also a higher 30 percent rating for the cervical spine disability, and a TDIU.  So the Veteran's appeal is at least being partly, if not entirely, granted.  And he is not being prejudiced by this action.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic (Virtual VA and Veterans Benefits Management System) file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.  But as already alluded to, in assessing the "present level of disability", this may result in indication the disability has had varying levels of severity; if it has, then the rating must be "staged" under Hart to compensate the Veteran for this.  The relevant temporal focus is on the status of the disability from the year immediately preceding the receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481.  Moreover, the Court (CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating IVDS Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.


Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 


Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

As a preliminary matter, the Board points out that the October 2011 remand directed that an examiner report on all neurologic impairments resulting from the Veteran's service-connected spine disabilities for possible separate compensable ratings pursuant to the General Rating Formula for Disease and injuries of the Spine found in 38 C.F.R. § 4.71a.  While an examiner did find that the Veteran's lower extremities were affected by radiculopathy involving the sciatic nerve, the Veteran subsequently was as a consequence granted service connection additionally for peripheral neuropathy of both the right and left lower extremities in a January 2014 rating decision.  He was assigned 20 percent ratings for this lower extremity peripheral neuropathy, under 38 C.F.R. § 4.124a, DC 8520, so concession that he has what amounts to incomplete, moderate, paralysis of his sciatic nerve.  Because the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided, he is not entitled any additional ratings for his lower extremity radiculopathy involving the sciatic nerve, as this would constitute compensating him twice for manifestations of the same disability under slightly different diagnoses.  See 38 C.F.R. § 4.14.


a.  Lumbar Spine

The Veteran's service-connected lumbar spine disability is currently rated as 
20-percent disabling under 38 U.S.C.A. § 4.71a, DC 5003-5242.  Prior to October 25, 2011, however, it was rated as 10-percent disabling under DC 5010-5243.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional DC is shown after the hyphen.  See 38 C.F.R. § 4.27.  DC 5003 pertains to arthritis and states the condition is rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  Hence, the Veteran's degenerative condition of his lumbar spine is rated under DC 5242 for degenerative arthritis of the spine, in particular, of the General Rating Formula for Diseases and Injuries of the Spine.

He has undergone numerous treatments at VA facilities for his back pain since 2006.  During these treatments, he has stated that his back pain causes difficulty walking, difficulty getting up from a sitting position, various mechanical falls, and pain down his legs.  The majority of these treatments prescribed pain medication and advised him on pain management.  

He underwent a VA examination for his lumbar spine in August 2007.  At the conclusion a diagnosis of chronic lumbar strain was made.  A history of his initial injury in 1968 was recorded, including his past diagnoses of degenerative disc disease (DDD).  He described his pain in the L2-5 area as radiating into his lower limbs.  He stated that he had not worked since 1992 due to his lower back condition and claimed it further affected his daily ability to put on his pants and shoes.  The examiner noted that paresthesias was present in the lower extremities.  The Veteran indicated he had fallen several times after a leg had given out on him and, thus, had to use a cane or a walker for stability.  There was decreased motion, stiffness, spasms, and pain in the lower back.  Upon examination of the thoracic sacrospinalis, the examiner found pain with motion and tenderness on both the right and left sides.  The Veteran's posture, head position, spinal symmetry, and gait were all listed as normal.  The examiner denied that gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis were present.  The Veteran's motor exam testing was normal.  His sensory exam testing was normal outside of the right lower extremity, where pain and light touch sensation was listed as impaired.  His reflex exam testing was normal.  There was no ankylosis present.  Range of motion measurements for the thoracolumbar spine were as follows:  flexion to 75 degrees, with pain between 60 and 75 degrees; extension to 25 degrees, with pain between 15 and 25 degrees; right lateral flexion to 30 degrees, with pain between 20 and 30 degrees; left lateral flexion to 35 degrees, with pain between 25 and 35 degrees; right lateral rotation to 25 degrees, with pain between 20 and 25 degrees; and left lateral rotation to 30 degrees, with pain between 20 and 30 degrees.  The Veteran did not experience any additional loss of motion on repetitive-use testing.  The examiner noted that the Veteran could perform a sedentary job with frequent breaks and change possession, but could not lift more than 10 pounds or walk short distances.  

The Veteran is warranted a higher 20 percent rating effective the date of that August 2007 examination.  His forward flexion was limited to 60 degrees by painful motion, which is contemplated by a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to DeLuca, 8 Vet. App. 202 (1995), this additional loss due to pain warrants him this higher rating.  See also 38 C.F.R. §§ 4.3, 4.7.  He is not warranted a rating higher than 20 percent, however.  He has never been diagnosed with ankylosis of this segment of his spine, or of any segment for that matter, either of the favorable or unfavorable variety, nor has he shown forward flexion of the thoracolumbar segment of his spine to be 30 degrees or less.  Additionally, he has not shown that any IVDS of the lumbar spine caused him incapacitating episodes in this time frame.  

Moving to the period since October 25, 2011, he underwent his most recent VA examination on that date.  The diagnosis of DDD was affirmed.  A history of his back condition was recorded dating back to his time in Vietnam.  His recent steroid injection treatment was noted.  He stated he experienced flare-ups of pain that rendered him unable to walk for long periods or to sleep.  His range of motion testing was as follows:  forward flexion to 45 degrees, with pain at 75 degrees; extension to 10 degrees, with pain at 5 degrees; right lateral flexion to 10 degrees, with pain at 5 degrees; left lateral flexion to 10 degrees, with pain at 5 degrees; right lateral rotation to 5 degrees, with pain at 5 degrees; and left lateral rotation to 5 degrees, with pain at 5 degrees.  The Veteran was able to perform repetitive-use testing, with the same range of motion measurements as above, except for forward flexion, which he was able to do to an improved 80 degrees, and the examiner further denied that he suffered from additional limitation in range of motion following these tests.  The examiner indicated the Veteran had functional loss in the form of less movement than normal and pain on movement.  Muscle strength testing, reflex exams, and sensory exams were all normal.  The examiner also indicated the Veteran did have IVDS, but denied he had experienced any incapacitating episodes over the past 12 months.  The use of a cane and walker were noted.   

The Veteran is not warranted a rating higher than 20 percent for his low back disability, including since October 25, 2011 based on his VA examination of record or any of his VA treatment records.  He has never shown that he suffered from ankylosis in this period; nor has he ever shown that his thoracolumbar spine flexion has been only to 30 degrees or less.  While the examiner did confirm the Veteran has IVDS, he denied the condition has resulted in any incapacitating episodes, so as defined in Note (1) to DC 5243.  

In summary, the Veteran is warranted the higher 20 percent rating as of an earlier effective date - namely, as of August 17, 2007, the date of his earlier VA compensation examination showing his entitlement to this higher rating.  See 38 U.S.C.A. § 3.400(o), Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  From this date forward, however, the preponderance of the evidence is against assignment of a rating higher than 20 percent for this condition.  38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His disability, including his complaints of difficulty walking, difficulty getting up from chairs, and falling is fully contemplated by the rating criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  The DC makes provisions for his chronic pain and discomfort, also for his consequent functional impairment (e.g., limitation of motion, weakness, etc.), so fully contemplates all manifestations of his service-connected disability.  Step 1 of the Thun analysis therefore is not met.  Id.

b.  Cervical Spine

The Board is incorporating by reference the entirety of the Veteran's above-mentioned subjective complaints regarding his back pain (upper and lower) here in determining whether he is entitled to higher ratings for his cervical spine condition.  His cervical spine disability is currently rated as 20-percent disabling under DC 5003-5243.  Prior to October 25, 2011, it was rated as 10-percent disabling under DC 5010-5243.  

DC 5010 concerns arthritis due to trauma, i.e., post-traumatic arthritis, and simply refers the rater to DC 5003, which, as mentioned, in turn indicates to rate the disability on the extent it causes limitation of motion (when also considering any associated pain, etc.).

The Veteran's August 2007 VA examination also included evaluation of his cervical spine.  The above-mentioned results of the examination are incorporated here.  In addition, the examiner noted that the Veteran's lower back caused him more trouble than his neck (cervical spine disability).  Incapacitating episodes due to IVDS were denied.  The examiner observed the Veteran had pain upon turning his neck to the right or left.  Specifically regarding the cervical sacrospinalis, spasm, atrophy, guarding, pain on movement, tenderness, and weakness were not present.  His range of motion measurements were as follows:  flexion to 65 degrees with no pain; extension to 50 degrees, with pain at 45 to 50 degrees; right lateral flexion to 30 degrees, with pain between 25 and 30 degrees; left lateral flexion to 40 degrees, with pain between 35 to 40 degrees; right lateral rotation to 45 degrees, with pain between 35 to 45 degrees; and left lateral rotation to 50 degrees, with pain between 40 and 50 degrees.  There was no additional loss of motion on repetitive-use testing.  

The Veteran is not warranted a rating higher than 10 percent prior to October 25, 2011, for his cervical spine.  He has not been diagnosed with ankylosis.  His cervical flexion was not 60 degrees or less, nor is his combined range of motion less than 170 degrees.  This takes into account the painful motion exhibited during his range-of-motion testing.  He also has not been diagnosed with muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Finally, he has not shown IVDS of the cervical spine that has resulted in incapacitating episodes in this earlier time period.  

Moving on to the period since October 25, 2011, he underwent a VA cervical spine examination on that date.  There, his diagnosis of DDD of the cervical spine was noted.  A detailed history of his neck conditions dating back to his service was recorded.  He reported flare-ups of pain that made him unable to turn his head.  His range of motion measurements were as follows:  flexion to 20 degrees, with painful motion at 10 degrees; extension to 20 degrees, with painful motion at 10 degrees; right lateral flexion to 10 degrees, with painful motion at 10 degrees; left lateral flexion to 10 degrees, with painful motion at 10 degrees; right lateral rotation to 40 degrees, with painful motion at 10 degrees; and left lateral rotation to 50 degrees, with painful motion at degrees.  He was able to perform repetitive-use testing and his measurements were the same.  The examiner indicated there was functional loss of the cervical spine in the form of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation.  There was also guarding and/or muscle spasm present that was severe enough to result in an abnormal spinal contour.  The Veteran's muscle strength testing, reflex exam, and sensory exam were normal.  The examiner did confirm the Veteran had IVDS, but also indicated it had not resulted in any incapacitating episodes over the past 12 months.  The Veteran's use of a cane and walker were noted.  In terms of functional impact, the examiner indicated the Veteran was unable to perform any type of employment that involved prolonged sitting, climbing, and lifting objects over 20 pounds.  He further stated the Veteran would have difficulty performing any overhead work that requires twisting, turning, and rotating movements of the cervical and lumbar spine. 

The Veteran is warranted a higher 30 percent rating effective the date of the October 2011 examination.  His forward flexion was limited to 10 degrees by painful motion, which is commensurate with this higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to DeLuca, 8 Vet. App. 202 (1995), this additional loss due to pain warrants him this higher rating.  He is not warranted a rating higher than 30 percent, however.  He has never been diagnosed with ankylosis in this period.  Additionally, he has not shown that any IVDS of the cervical spine caused him incapacitating episodes in this time frame.  

In summary, the Veteran is not warranted a rating higher than 10 percent before October 25, 2011 for his cervical spine condition.  He is warranted this higher 30 percent rating effective October 25, 2011, the date of his VA examination showing this required greater level of impairment.  See 38 U.S.C.A. § 3.400(o), Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  From this date forward, however, the preponderance of the evidence is against assignment of an even higher rating.  38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected cervical spine disability is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His disability, including his complaints of difficulty walking, difficulty getting up from chairs, and falling is fully contemplated by the rating criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  The DC makes provisions for his chronic pain and discomfort, also for his consequent functional impairment (e.g., limitation of motion, weakness, etc.), so fully contemplates all manifestations of his service-connected disability.  Step 1 of the Thun analysis therefore is not met.  Id.

IV.  TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his several service-connected disabilities and, therefore, entitled to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Disabilities resulting from common etiology or single accident, however, as well as those affecting both upper or lower extremities, will be considered as one collective disability, rather than as separate and distinct disabilities, for the purpose of determining whether these threshold minimum rating requirements of § 4.16(a) are met.  Moreover, even if a Veteran does not meet these threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In making this determination, then, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court or CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantial gainful employment."  The Court recognized the following standard announced by the United States Court of Appeals for the Eight Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran could be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2012).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2012).  
Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

This particular Veteran is service-connected for multiple disabilities, none of which is currently rated over 30 percent, however,  even with the benefit of the higher ratings being assigned in this decision.  His combined rating prior to this decision's partial grants was 80 percent.  But he is service connected for diabetes, rated as 
20-percent disabling, as well as for three separate peripheral neuropathy conditions associated with his diabetes, rated as 30-, 20-, and 20- percent disabling respectively.  These disabilities all result from common etiology, which permits the Board to in turn consider them as one collective disability for the purpose of determining whether he has sufficient ratings to be considered for a TDIU under § 4.16(a) rather than, instead, just on a special extra-schedular basis under § 4.16(b).  Treating them as one and combining these ratings well exceeds the 40 percent rating needed to avail him of scheduler TDIU consideration under § 4.16(a).  Thus, he does not have to resort to the special extraschedular provisions of § 4.16(b).  The only remaining consideration, then, is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Veteran has maintained that he has not worked since the early 1990s.  During his August 2007 VA examination he stated that he had worked as a cook and as a painter, but had to quit due to back pain.  

As part of his October 2011 VA examinations, the examiner provided an opinion about whether the Veteran's conditions rendered him incapable of activities necessary for substantially gainful employment.  The examiner opined that the Veteran's DDD of both the cervical and thoracolumbar segments of his spine most likely rendered him incapable of activities necessary for substantially gainful employment.  She reasoned that his degenerative condition had progressed, with an affected spinal curvature and pain on palpation.  This in turn affected his performance and endurance, especially with employment that requires repetitive movements for long periods.  She surmised this would require changes and modifications to a work schedule that might not suit a particular work environment.  

There is no current medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  While the prior August 2007 examiner concluded that the service-connected disabilities did not preclude the Veteran from still engaging in sedentary work (even if not also work that is more physically demanding), the Veteran has not been able to work since at least 1992 in any capacity.  And as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive opinion from his most recent, and thus most probative, VA examination, also the type of work he had done in years past, the evidence is at least in relative equipoise as to whether he is unemployable on account of his service-connected disabilities.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A higher 20 percent rating, though no greater rating, is granted for the lumbar spine disability as of an earlier effective date - namely, as of August 17, 2007, rather than just as of October 25, 2011.

A higher 30 percent rating, though no greater rating, also is granted for the cervical spine disability - albeit only as of October 25, 2011.

As well, a TDIU is granted.

*These grants are all subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


